Citation Nr: 1758781	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection of a skin rash of the arms, legs, face, abdomen, and back.    

2.  Entitlement to service connection for a cervical spine disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a Board hearing on his September 2013 VA Form 9.  In September 2016 correspondence the Veteran withdrew his request.  


FINDING OF FACT

The evidence is not sufficient to show that the Veteran has a current chronic disability manifested by a skin rash of the arms, legs, face, abdomen, and back.


CONCLUSION OF LAW

The criteria for service connection for a skin rash of the arms, legs, face, abdomen, and back have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In a July 2011 Statement in Support of Claim, the Veteran asserted that three months after service he went to see a doctor regarding a rash on his skin.  At an August 2013 DRO Hearing, the Veteran asserted that he had had a rash ever since he got out of service. 

The Veteran's service treatment records are silent for complaints of or treatment for a skin condition.  At separation, a clinical evaluation showed a normal skin examination.  On the separation Report of Medical History, the Veteran did not report on any skin complaints.  

The Veteran's extensive post service VA and private treatment records do not show continued treatment for a skin disability.  Several examinations specifically included an examination of his skin but his skin was noted as normal.  The Board is permitted to draw a reasonable inference that a skin disability if chronic, would have been documented in his medical records.  For these reasons, the Board finds that there is no medical evidence of a current chronic skin disability, and no credible lay evidence of a current chronic skin disability.  The evidence of record is insufficient to meet the benefit-of-the-doubt standard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In the absence of persuasive evidence of the presence of a current chronic disability, service connection cannot be established for the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Entitlement to service connection of a skin rash of the arms, legs, face, abdomen, and back is denied. 




REMAND

The Veteran asserts that he injured his neck due to an incident in which he was driving a tanker truck in a convoy when an airborne armored personnel carrier pulled in front of him causing a crash during his service in the Republic of Vietnam.  See August 2013 DRO Hearing Transcript.  The Veteran's personnel records show that his military occupational specialty was a heavy vehicle driver.  

The Veteran's post service records show treatment for a cervical spine condition.  
His treatment records also show diagnoses of postlamiectomy syndrome of the lumbar and cervical regions.  Service connection is in effect for a low back disability which service treatment records show the Veteran indicated resulted from his "job as [a] truck driver."  The Board will afford the Veteran a VA examination and procure a medical opinion that addresses direct and secondary service connection theories of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an examination for his cervical spine condition.  Following a review of the record, the examiner should identify any cervical spine disabilities and express opinions as to the following:  

(a) For each identified cervical spine disability, is it at least as likely as not (i.e., probability of 50 percent or greater) that his current cervical spine disability began in military service or is otherwise etiologically related to an event in service?

(b) For each identified cervical spine disability, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cervical spine disability was caused OR aggravated by (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected lumbar spine disability.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


